DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/487,076 filed 08/19/2019.

Claims Status
2.	This office action is based upon claims received on 04/06/2021, which replace all prior or other submitted versions of the claims.
	-Claims 8, 9-15, 23, 24-30 marked as cancelled
-Claims 1-7, 16-22, 31-34 are pending.
-Claims 1-7, 16-22, 31-34 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application/Control Number: 16/487,076 based upon a continuation of PCT/CN2017/075241 filed 02/28/2017.

Claim Objections (minor informalities)
5.            Claim 1, 16, 31 are objected to because of the following informalities:
6.	Claim 1 recites the phrase “the first target time” in the limitation “determining, by the terminal device, the first target time according to at least one of”, which is introduced for the first time in the claim.  Examiner notes that Claim 16 recites similar features but reciting “the first target time period”, “a first target time period”.  The subject limitation in Claim 1 if recited similarly as claim 16 utilizing “the first target time period” in place of “the first target time” would have an antecedent basis, as such the examiner presumes the recitation of “the first target time” in claim 1 is a possible typographical error on the part of the applicant requiring appropriate correction.
7.	Claim 1, 16, 31 recite the phrase “feedback information” more than once after initial introduction in the claim.  While it best appears to the Examiner that the utilization of the term “feedback information” after initial introduction in each claim possibly refers to the same initially introduced “feedback information”, the examiner requires the applicant to review and amend the claim language to reflect concurrence with the examiners interpretation or otherwise properly indicate whether each recitation of “feedback information” refers to a different “feedback information”.  Appropriate correction is required.

Response to Arguments/Remarks
8.	Applicant's remarks/arguments, see page 7-10, filed 04/06/2021, have been acknowledged.

9.	Applicant's remarks/arguments, see page 7, filed 04/06/2021, with respect to the Claim objections, have been considered.  Claim objections pertaining to Claim 1, 2, 4, 5, 6, 7, 8, 16, 17, 19, 22, 23, 31, 32, 33, 34 as noted in the previous office action have been withdrawn in light of applicant’s amendments to previously submitted claim language.

10.	Applicant's remarks/arguments, see page 7, filed 04/06/2021, with respect to the Rejections under 35 U.S.C. § 112(b), have been considered.  The rejection of Claim21 has been width drawn in light of applicant’s amendments pertaining to the noted antecedent basis. 

Rejections under 35 U.S.C. §102, have been considered, but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. 
While the examiner respectfully contends that the USC 103 rejection of Claim 1 presented in this office action via the combination Chun et. al (US-20110019756-A1) in view of Lohr et. al. (US-20080008152-A1) discloses the currently amended and presented claim 1 limitations, and furthermore Claim 1 which also noted by applicant, recites similar features to Claim 16 and 31 (Remarks – See Page 9 (lines 16 -17) – “For reasons similar to those explained above regarding amended claim 1, independent claims 16 and 31 are also allowable over Chun”), Examiner addresses the applicant’s remarks where applicable as applied to Chun.
	Applicant indicates:
	A.	“the "feedback request information" of claim 1 is not contained in the retransmitted PDT or the like, so the poll set in Chun is not the same as the "feedback request information" of claim 1”  (See Remarks – Page 9 (lines 11 -13).
	In response to applicant's argument as noted in item A, Examiner respect fully contends that the Polling Bit of Chun which is set and sent by the device to the network receiver, and which when received by the network receiver is intended to trigger ACK NACK or status report from network to the transmitting device , reads within the broadest reasonable interpretation upon the recited "feedback request information" of the Claim 1 as attributed to Chun (See Chun - FIG. 5 & ¶0031-¶0032: transmitting side sends a RLC Data PDU,..setting a polling bit in RLC Data PDU (NOTE: Sending by UE PDU with polling bit) and receiving side checks the polling bit, and transmits a status report (NOTE: network received PDU and provides feedback); FIG. 5 & ¶0044 (lines 3-4)  S550 if no ACK or NACK received then set poll bit, & S560 data PDU with set polling bit is transmitted; ¶0096 receiving side of AM RLC entity triggers a STATUS report (NOTE:eNB feedback) when it receives a .. P field set to "1").  

	B.	“Chun does not disclose "in case that the network device stops authorizing the terminal device."” (See Remarks – Page 8 (lines 19-20))
	In response to applicant's argument as noted in item B, Examiner respect fully contends that the newly amended limitation as noted above is revealed by Lohr via the combination USC 103 rejection presented in this office action. The Examiner directs the applicant to the rejection of claim1 as presented in this office action.  The cited portions of the limitation recited by the applicant are also listed herein below for applicant reference:
	in case the network device stops authorizing the terminal device (Lohr – See ¶0078 (lines 1-6) when TTI reconfiguration triggered..all ongoing HARQ processes that still have retransmissions outstanding at the time of TTI reconfiguration should be aborted/flushed (stopped); ¶ 0117 (lines 1-4) loss of PDU due to abort/flushing (Stopping) of pending HARQ (re)transmissions (Harq processes); ¶0119 ,¶0121 (lines 1-12) transmitting entity polls receiving entity for a stutus report; after receiving status report request..retransmission of lost PDUs initiated; NOTE: at TTI reconfiguration the HARQ processes are aborted or terminated – network stops authorized HARQ processes, whereby transmitter requests status report from receiver based upon which retransmissions of PDUs not received (NAKs or not received) are reinitiated)
	C. 	“There is simply no disclosure of HARQ process and no disclosure of round-trip time in the cited paragraphs” – See remarks Page 8 (lines 24-33).

The Examiner directs the applicant to the rejection of claim1 as presented in this office action. The cited portions of the limitation recited by the applicant are also listed herein below for applicant’s reference:
and 
determining, by the terminal device, the first target time according to at least one of:
round-trip time (RTT) of an HARQ process in an existing protocol version (Lohr - ¶0073 (lines 5-10 ) The number of HARQ processes is preconfigured may take into account the roundtrip time (RTT) and transmission time interval (TTI), ..for a given HARQ process feedback from the receiver is available at the beginning of the next transmission utilizing the respective HARQ process; ¶104 (lines 1-6) A poll timer is started when PDU with poll bit is sent..if the poll timer expires and no status reports have been received, a PDU with the poll bit set is sent;  NOTE: feedback is received based upon a RTT and if poll timer expires and no feed back is received – poll timer expiry or target time at expected RTT)
D.	“Chun does not disclose something similar on the "retransmit timer." Thus, Chun does not disclose the second determining clause from claim 8 that has been amended into claim 1” – See Remarks Page 9 (lines 13-15).
In response to applicant's argument as noted in item D, the Examiner respectfully contends that the subject claim limitation does not recite "retransmit timer”.  Furthermore the current office action presents a rejection of the subject amended claim 1 limitation, as disclosed via the USC 103 rejection  combining the disclosures of Chun in view of Lohr as presented in this office action.  

As disclosed by Chun,
and 
determining, by the terminal device, the first target time according to at least one of:
time length corresponding to feedback information sent by the network device and received before sending the data to the network device (Chun – See FIG. 5  & ¶0042, 0043: Start & S520 check ..Poll retransmit timer expired, S530 check whether ACK or NACK not received (NOTE: check for ACK or NACK for PDU poll bit already sent); FIG. 5 & ¶0044 (lines 3-4) S550 .. if no ACK& NACK, S560  data PDU with set polling bit retransmitted; ¶0047: method specifies E-UTRA Radio Link Control (RLC) protocol for the UE-E-UTRAN radio interface (note: E-UTRA protocol); ¶0049-¶051 transmitting RLC entity & peer receiving RLC entity involved in HARQ process (delivery failure); ¶0142 discloses when T_poll_retransmit expires, to per ¶0144 &¶0146, consider for retransmission.. the concerned AMD PDU … be retransmitted at the earliest transmission opportunity),
  which the Examiner respectfully contends and notes, discloses a feedback process for device RLC entities involved with HARQ, wherein a poll bit requesting feedback is set and transmitted during a transmission opportunity (note: when PDU sent at Start prior to Step 520), and subsequently ACK or NACK  is monitored and further monitored after poll retransmit timer expires but extending time for retransmission of poll until the next transmit opportunity, when if no feedback or ACK/NACK is received, the PDU with poll bit or feedback request is resent on the next transmit opportunity – the time period between transmit opportunities with a window for network feedback or ACK/NACK receipt between transmit opportunities, is the time length),
and furthermore as also disclosed by Lohr,
and 
determining, by the terminal device, the first target time according to at least one of:
 time length corresponding to feedback information sent by the network device and received before sending the data to the network device (Lohr - ¶0073 (lines 5-10 ) for a given HARQ process feedback from the receiver is available at the beginning of the next transmission utilizing the respective HARQ process),  
Which the examiner notes and respectfully contends, discloses feedback is received based upon a RTT and before the next transmission.
	The rejection has been revised and set forth below according to the amended claims (see Office Action).
	
12.	Applicant's remarks/arguments, see page 9-10, filed 04/06/2021, with respect to the Rejections under 35 U.S.C. §103, have been considered, however via dependency to the independent claims applicant’s remarks/arguments are not persuasive and moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  Furthermore, please see office action for individual rejections addressing Dependent Claims 2-4, 6, 7, 17, 18, 21, 22, 32, and 34.  
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

14.	Claims 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et. al (US-20110019756-A1) referenced hereafter as “Chun”.
Note: See the rejection of Claim 1 that follows herein below as disclosed by Chun in view of Lohr, wherein Claim 1 recites similar parallel features to Claim 31 which are disclosed by Chun, and the rationale for the rejection of the specific parallel limitations in Claim 1 as disclosed by Chun, applies similarly to Claim 31, but in the context of the 102 rejection of Claim 31.
Regarding Claim 31, Chun Teaches: (Currently amended) A non-transitory computer readable medium, storing a computer program which, when being executed by a computer (¶0010-0011 – discloses UE associated with LTE wireless communications involving transmitting and receiving (NOTE: wireless transceiver); ¶0191 (line 1-6) discloses method implemented in software, hardware, whereby a computer program executed in a computer, a terminal or a network device for a method and system for transmitting RLC data may comprise one or more program code sections for performing various tasks (NOTE: computing involving processing/execution of code in hardware and software associated with a computer, terminal, network device – Processing on a processor via code stored on computer medium), 
causes the computer to: 
send data (Chun - See – rejection of claim 1); 
and send feedback request information to the network device when the terminal device determines that feedback information for the data (Chun - See – rejection of claim 1), 
wherein the feedback request information is used for requesting the network device to send feedback information for the data (Chun - See – rejection of claim 1), 
a start time point of the first target time period is a time point that the terminal device finishes sending the data(Chun - See – rejection of claim 1).

Claim Rejections - 35 USC § 103
15.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.

examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

16.	Claims 1, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et. al (US-20110019756-A1) referenced hereafter as “Chun” in view of Lohr et. al. (US-20080008152-A1) referenced hereafter as “Lohr”.
Regarding Claim 1 (Currently amended), Chun teaches: A method for hybrid automatic repeat request (HARQ) feedback (FIG. 5 & ¶0049, ¶0055 ¶0096: ACK or NACK receipt tied to RLC PDU receipt via HARQ), 
comprising: sending, by a terminal device, data to a network device (Chun - ¶0033 (lines 5-8), ¶0034 -¶0036 AM-RLC method applied to a UE transmitting side sending PDU to an eNB; FIG. 5  & ¶0042, 0043: S520 check if Poll retransmit timer is expired, and if so S530 check whether ACK or NACK was not received with respect to a data PDU (NOTE: Poll retransmit timer & ACK or NACK pertains to PDU sent by or as applied to UE); FIG. 5 & ¶0044 (lines 3-4)  S560 data PDU having the set polling bit is transmitted (NOTE: UE transmits again the PDU to eNB);  ¶130-¶0133, ¶0138 ..UE T_poll_retransmit trigger is set, used & restarted whenever a poll or a new Poll is sent (NOTE: poll_retransmit timer set, used, restarted whenever UE sends PDU with poll); NOTE: UE or Mobile terminal that sets a T_poll retransmit timer after sending a data PDU with a polling bit set (sending data to be sent), and further per method of Fig. 5 monitors for ACK or NACK feedback for UE sent PDU with respect to T_poll retransmit timer expiry); 
sending, by the terminal device, feedback request information to the network device (Chun - FIG. 5 & ¶0031-¶0032: transmitting side sends a RLC Data PDU,..setting a polling bit in RLC Data PDU (NOTE: Sending by UE PDU with polling bit) and receiving side checks the polling bit, and transmits a status report (NOTE: network received PDU and provides feedback); FIG. 5 & ¶0044 (lines 3-4)  S550 if no ACK or NACK received then set poll bit, & S560 data PDU with set polling bit is transmitted; ¶0096 receiving side of AM RLC entity triggers a STATUS report (NOTE:eNB feedback) when it receives a .. P field set to "1"..;  NOTE: Polling bit set and sent (request for feedback from network) with PDU)
when the terminal device determines that feedback information for the data (Chun - FIG. 5  & ¶0042, 0043: S520 – See above; FIG. 5 & ¶0044 (lines 3-4)  see above;  ¶130-¶0133, ¶0138 See above; NOTE: UE or Mobile terminal that sets a T_poll retransmit timer after sending a data PDU (sending data ) with a polling bit set (feedback request) during a transmit opportunity, and subsequently ACK or NACK  is monitored and further monitored after poll retransmit timer expires but extending time for retransmission of poll until the next transmit opportunity, when if no feedback or ACK/NACK is received, the PDU with poll bit or feedback request is resent on the next transmit opportunity -  target time period is the time period between one transmit opportunity and the next when an ACK or NACK not received and poll retransmitted),
	wherein the feedback request information is used for requesting the network
device to send feedback information for the data (Chun - FIG. 5 & ¶0031-¶0032: transmitting side sends a RLC Data PDU,..setting a polling bit in RLC Data PDU (NOTE: Sending by UE PDU with polling bit) and receiving side checks the polling bit, and transmits a status report (NOTE: network received PDU and provides feedback); FIG. 5 & ¶0044 (lines 3-4)  S550 if no ACK or NACK received then set poll bit, & S560 data PDU with set polling bit is transmitted; ¶0096 receiving side of AM RLC entity triggers a STATUS report (NOTE:eNB feedback) when it receives a .. P field set to "1"..;  NOTE: Polling bit set or request for feedback from network set and sent and when received by the network receiver is intended triggers ACK NACK or status report from network),
	a start time point of the first target time period is a time point that the terminal device finishes sending the data (Chun - FIG. 5 & ¶130-¶0133, ¶0138 ..UE T_poll_retransmit trigger is set, used & restarted whenever a poll or a new Poll is sent (NOTE: poll_retransmit timer set, used, restarted whenever UE sends PDU with poll - T-poll-retransmit set or restart point is start time of first target time period), 
and 
determining, by the terminal device, the first target time according to at least one of:
	time length corresponding to feedback information sent by the network device and received before sending the data to the network device (Chun – See FIG. 5  & ¶0042, 0043: See above - Start & S520 check .., S530 (NOTE: check for ACK or NACK not received for PDU poll bit already sent); FIG. 5 & ¶0044 (lines 3-4) See above  .. S560  data PDU retransmitted; ¶0047: method specifies E-UTRA Radio Link Control (RLC) protocol for the UE-E-UTRAN radio interface (note: E-UTRA protocol); ¶0049-¶051 transmitting RLC entity & peer receiving RLC entity involved in HARQ process (delivery failure); ¶0142 discloses when T_poll_retransmit expires, to per ¶0144 &¶0146, consider for retransmission.. the concerned AMD PDU … be retransmitted at the earliest transmission opportunity;  NOTE: FIG. 5 discloses a feedback process for device RLC entities involved with HARQ, wherein a poll bit requesting feedback is set and transmitted during a transmission opportunity (note: when PDU sent at Start prior to Step 520), and subsequently ACK or NACK  is monitored and further monitored after poll retransmit timer expires but extending time for retransmission of poll until the next transmit opportunity, when if no feedback or ACK/NACK is received, the PDU with poll bit or feedback request is resent on the next transmit opportunity – the time period between transmit opportunities with a window for network feedback or ACK/NACK receipt between transmit opportunities, is the time length).
Chun does not appear to explicitly disclose or strongly suggest: sending, by the terminal device, feedback request information to the network device, in case the network device stops authorizing the terminal device;
and 
determining, by the terminal device, the first target time according to at least one of:
round-trip time (RTT) of an HARQ process in an existing protocol version;
Lohr discloses: sending, by the terminal device, feedback request information to the network device when the terminal device determines that feedback information for the data (Lohr – See ¶0121 (lines 1-12) transmitting entity in UE polls the receiving entity for a status report..after the TTI reconfiguration procedure is completed..After receiving the status report at the UE, the retransmission of the lost PDUs can be initiated; UE polling done as soon as the TTI reconfiguration is completed , however triggers for polling a status report are tied to predefined events like timers; ¶0102-0103: poll bit set when last PDU in transmission and retransmission buffer sent;¶104 (lines 1-6) A poll timer is started when PDU with poll bit is sent..if the poll timer expires and no status reports have been received, a PDU with the poll bit set is sent; NOTE: UE or device sends poll or PDU with poll bit  (request  for feedback information) when no status report is received from the receiving network entity after the poll trimer expires, after receiving the status report (feedback on lost PDUs – feedback on PDUs not received) the retransmission of the lost PDUs can be initiated), 
in case the network device stops authorizing the terminal device (Lohr – See ¶0078 (lines 1-6) when TTI reconfiguration triggered..all ongoing HARQ processes that still have retransmissions outstanding at the time of TTI reconfiguration should be aborted/flushed (stopped); ¶ 0117 (lines 1-4) loss of PDU due to abort/flushing (Stopping) of pending HARQ (re)transmissions (Harq processes); ¶0119 ,¶0121 (lines 1-12) transmitting entity polls receiving entity for a stutus report; after receiving status report request..retransmission of lost PDUs initiated; NOTE: at TTI reconfiguration the HARQ processes are aborted or terminated – network stops authorized HARQ processes, whereby transmitter requests status report from receiver based upon which retransmissions of PDUs not received (NAKs or not received) are reinitiated),
and 
determining, by the terminal device, the first target time according to at least one of:
round-trip time (RTT) of an HARQ process in an existing protocol version (Lohr - ¶0073 (lines 5-10 ) The number of HARQ processes is preconfigured may take into account the roundtrip time (RTT) and transmission time interval (TTI), ..for a given HARQ process feedback from the receiver is available at the beginning of the next transmission utilizing the respective HARQ process; ¶104 (lines 1-6) A poll timer is started when PDU with poll bit is sent..if the poll timer expires and no status reports have been received, a PDU with the poll bit set is sent;  NOTE: feedback is received based upon a RTT and if poll timer expires and no feed back is received – poll timer expiry or target time at expected RTT), 
and furthermore Lohr also discloses: or time length corresponding to feedback information sent by the network device and received before sending the data to the network device (Lohr - ¶0073 (lines 5-10 ) for a given HARQ process feedback from the receiver is available at the beginning of the next transmission utilizing the respective HARQ process; NOTE: feedback is received based upon a RTT and before the next transmission).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun in view of Lohr, since enables mechanisms for triggering status reports by a receiver upon receipt of polling from a transmitter  (Lohr  – ¶0097, 0121).

Note: Regarding Claim 16 -  See the rejection of  Claim 1 as disclosed by Chun in view of Lohr, where Claim 1 recites similar features to Claim 16, and rationale for the rejection of Claim1 applies similarly to Claim 16.
Regarding Claim 16. (Currently amended) A terminal device ( Chun - FIG. 1 & ¶0010 – Discloses mobile communication terminals, user equipment ( UE), mobile equipment (ME); ¶0013 UE 112; ¶0014 the radio interface protocol between the mobile terminal and the E-UTRAN), 
comprising: a processor and a transceiver (Chun -  FIG. 5  & ¶0033 (lines 5-8), ¶0034 -¶0036 method applied to a UE transmitting side sending PDU to an eNB; ¶0191 (line 1-6) discloses method implemented in software, hardware, whereby a computer program executed in a computer, a terminal or a network device for a method and system for transmitting RLC data may comprise one or more program code sections for performing various tasks (NOTE: UE or terminal with transceivers where computing involving processing/execution of code in hardware and software associated with a computer, terminal, network device – Processing on a processor + transceiver); 
wherein the transceiver is configured to send data (Chun - ¶0033 (lines 5-8), ¶0034 -¶0036 AM-RLC method applied to a UE transmitting side sending PDU to an eNB; FIG. 5  & ¶0042, 0043: S520 check if Poll retransmit timer is expired, and if so S530 check whether ACK or NACK was not received with respect to a data PDU (NOTE: Poll retransmit timer & ACK or NACK pertains to PDU sent by or as applied to UE); FIG. 5 & ¶0044 (lines 3-4)  S560 data PDU having the set polling bit is transmitted (NOTE: UE transmits again the PDU to eNB);  ¶130-¶0133, ¶0138 ..UE T_poll_retransmit trigger is set, used & restarted whenever a poll or a new Poll is sent (NOTE: poll_retransmit timer set, used, restarted whenever UE sends PDU with poll); NOTE: UE or Mobile terminal that sets a T_poll retransmit timer after sending a data PDU with a polling bit set (sending data to be sent), and further per method of Fig. 5 monitors for ACK or NACK feedback for UE sent PDU with respect to T_poll retransmit timer expiry); 
the processor is configured to determine whether the transceiver receives feedback information for the data (Chun - FIG. 5  & ¶0042, 0043: S520 – See above; FIG. 5 & ¶0044 (lines 3-4)  see above;  ¶130-¶0133, ¶0138 See above; NOTE: UE or Mobile terminal that sets a T_poll retransmit timer after sending a data PDU (sending data ) with a polling bit set (feedback request) during a transmit opportunity, and subsequently ACK or NACK  is monitored and further monitored after poll retransmit timer expires but extending time for retransmission of poll until the next transmit opportunity, when if no feedback or ACK/NACK is received, the PDU with poll bit or feedback request is resent on the next transmit opportunity -  target time period is the time period between one transmit opportunity and the next when an ACK or NACK not received and poll retransmitted), 
wherein a start time point of the first target time period is a time point that the transceiver finishes sending the data; (Chun - FIG. 5 & ¶130-¶0133, ¶0138 ..UE T_poll_retransmit trigger is set, used & restarted whenever a poll or a new Poll is sent (NOTE: poll_retransmit timer set, used, restarted whenever UE sends PDU with poll - T-poll-retransmit set or restart point is start time of first target time period)
 the transceiver is further configured to send feedback request information to the network device (Chun - FIG. 5 & ¶0031-¶0032: transmitting side sends a RLC Data PDU,..setting a polling bit in RLC Data PDU (NOTE: Sending by UE PDU with polling bit) and receiving side checks the polling bit, and transmits a status report (NOTE: network received PDU and provides feedback); FIG. 5 & ¶0044 (lines 3-4)  S550 if no ACK or NACK received then set poll bit, & S560 data PDU with set polling bit is transmitted; ¶0096 receiving side of AM RLC entity triggers a STATUS report (NOTE:eNB feedback) when it receives a .. P field set to "1"..;  NOTE: Polling bit set and sent (request for feedback from network) with PDU) 
when the processor determines that the transceiver does not receive feedback information for the data in the first target time period (Chun - FIG. 5 & ¶0044 (lines 3-4)  S550 if no ACK or NACK received then set poll bit, & S560 data PDU with set polling bit is transmitted or feedback request retransmitted;  ¶130-¶0133, ¶0138 ..UE T_poll_retransmit trigger is set, used & restarted whenever a poll or a new Poll is sent (NOTE: poll_retransmit timer set, used, restarted whenever UE sends PDU with poll); NOTE: UE or Mobile terminal that sets a T_poll retransmit timer after sending a data PDU with a polling bit set (sending data to be sent), and further determines to resend poll bit when no ACK NACk is received), 
wherein the feedback request information is used for requesting the network device to send feedback information for the data: and (Chun - FIG. 5 & ¶0031-¶0032: transmitting side sends a RLC Data PDU,..setting a polling bit in RLC Data PDU (NOTE: Sending by UE PDU with polling bit) and receiving side checks the polling bit, and transmits a status report (NOTE: network received PDU and provides feedback); FIG. 5 & ¶0044 (lines 3-4)  S550 if no ACK or NACK received then set poll bit, & S560 data PDU with set polling bit is transmitted; ¶0096 receiving side of AM RLC entity triggers a STATUS report (NOTE:eNB feedback) when it receives a .. P field set to "1"..;  NOTE: Polling bit set or request for feedback from network set and sent and when received triggers ACK NACK or status report from network)
NOTE: See the rejection Claim 1 as disclosed by Chun in view of Lohr for the limitations noted below
the processor is further configured to determine the first target time period according to at least one of:
round-trip time (RTT) of an HARQ process in an existing protocol version (Note: See the rejection of  Claim 1, where Claim 1 recites similar features to Claim 16, and rationale for the rejection of Claim1 applies similarly to Claim 16), 
or time length corresponding to feedback information sent by the network device and received before sending the data to the network device (See the rejection of  Claim 1, where Claim 1 recites similar features to Claim 16, and rationale for the rejection of Claim1 applies similarly to Claim 16).

Regarding Claim 19 (Currently amended), Chun in view of Lohr teaches: The terminal device of claim 
furthermore Chun discloses:wherein the transceiver (Chun –FIG. 5 & ¶0038 (lines 6-10): …During this wait time, if a status report (that includes ACK-NACK information with respect to sequence numbers of PDUs stored upon receipt from the receiving side) is received, the triggered poll is canceled; NOTE: condition where ACK NACK received from network side OR also See rejection of Claim 4).  

17.	Claims 2-4, 6, 7, 17, 18, 21, 22, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Lohr further in view of Seo et. al. (US-20190245655-A1) referenced hereafter as “Seo”.
Regarding Claim 2 (Currently amended), Chun in view of Lohr teaches: The method of claim 1, 
Chun in view of Lohr  does not appear to explicitly disclose or strongly suggest: wherein the feedback request information comprises an identification (ID) of the terminal device and an ID of a target HARQ process; wherein sending, by the terminal device, the data to be transmitted to the network device comprises: sending, by the terminal device, the data to be transmitted to the network device by using the target HARQ process,
Seo discloses: wherein the feedback request information comprises an identification (ID) of the terminal device and an ID of a target HARQ process (Seo – See ¶0104 (lines 1-7) - network performs blind detection and decoding for UL transmission by UE within coverage, and may transmit ACK/NACK to the UE using a method for contention based transmission; ¶0106 (lines 1-12) - the UE may include UE ID in a transport block in contention based transmission, the UE may provide information indicating that a part (e.g., DMRS scrambling parameter) of transmission parameters corresponds to UE ID or UE group ID, and UE ID may be included as a part of a higher message, additionally to assist network processing, information indicating whether a corresponding message is new transmission and/or HARQ process number may be included in a message transmitted by contention based UL transmission (NOTE: UE ID combined with HARQ process number or HARQ ID in uplink transmission) ; ¶0107 If the network successfully performs decoding by receiving contention based transmission, the network may perform ACK transmission to the corresponding UE based on UE ID, NDI and/or HARQ process number included in the corresponding message (NOTE: network upon decoding sends ACK to specific UE corresponding to UE ID and HARQ process number – or decoding UE ID and HARQ process number is a trigger or feedback request from UE to network for network to send ACK to UE);
wherein sending, by the terminal device, the data to be transmitted to the network device comprises: sending, by the terminal device, the data to be transmitted to the network device by using the target HARQ process (Seo – See ¶0106 (lines 1-12) - the UE may include UE ID in a transport block in contention based transmission, the UE may provide information indicating that a part (e.g., DMRS scrambling parameter) of transmission parameters corresponds to UE ID or UE group ID, and UE ID may be included as a part of a higher message, additionally to assist network processing, information indicating whether a corresponding message is new transmission and/or HARQ process number may be included in a message transmitted by contention based UL transmission; ¶ 0106 (lines 16-20) the network may designate a resource pool where UL transmission corresponding to a specific HARQ process number may be performed, and the UE may perform UL transmission corresponding to HARQ process of each resource pool (NOTE: UE ID combined with HARQ process number or HARQ ID in uplink transmission, and furthermore the resource mapped to a HARQ process number could be utilized for uplink transmission by UE)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun in view of Lohr with teachings of Seo, since it enables ACK/NACK signaling and retransmission in on uplink signal transmitted in a contention based scheme to be performed more exactly and efficiently (Seo 2 –¶ 018).

Regarding Claim 3 (Original) Chun in view of Lohr and Seo teaches: The method of claim 2, 
furthermore chun discloses:wherein sending, by the terminal device, the feedback request information to the network device comprises: sending, by the terminal device, the feedback request information to the network device on a dedicated resource, the dedicated resource being a resource allocated by the network device to the terminal device for sending the feedback request information (Chun - ¶0031-¶0032: polling procedure disclosed for RLC-AM transmissions whereby when the transmitting side sends a RLC Data PDU, upon setting a polling bit in the header of the RLC Data PDU (NOTE: Sending PDU with polling bit) and the receiving side checks the polling bit, and transmits a status report (NOTE: feed back from network); ¶0033-¶0036 discloses an improved AM-RLC method applied to a mobile terminal where by a mobile terminal waits for transmit opportunity to transmit a poll to the network side on the basis of a Poll retransmit timer..ie. when the mobile terminal has some data to be transmitted on the uplink, the needed amount of buffer resources is informed to the base station ( eNB), then, uplink transmission is performed by using the radio resources allocated from the base station ( eNB); NOTE: waits for transmit opportunity for resource allocated (dedicated) by basestation (network) to send PDU with polling bit (or request for feedback) in header of RLC RDU),
 furthermore Seo discloses:the dedicated resource being a resource allocated by the network device to the terminal device for sending the feedback request information (Seo -¶0104 (lines 1-7) - network performs blind detection and decoding for UL transmission by UE within coverage, and may transmit ACK/NACK to the UE using a method for contention based transmission; ¶0106 (lines 1-12) - the UE may include UE ID in a transport block in contention based transmission, the UE may provide information indicating that a part (e.g., DMRS scrambling parameter) of transmission parameters corresponds to UE ID or UE group ID, and UE ID may be included as a part of a higher message, additionally to assist network processing, information indicating whether a corresponding message is new transmission and/or HARQ process number may be included in a message transmitted by contention based UL transmission (NOTE: network responds to UL information including UE ID etc, with ACK /NACK ); ¶0106 (lines 12-20) the network may configure HARQ process number that may be transmitted per resource (NOTE: HARQ process mapped to Specific resource), whereby furthermore a different resource pool may be mapped into each HARQ process, and the network may designate a resource pool where UL transmission corresponding to a specific HARQ process number may be performed (Resource pool mapped to HARQ process), and the UE may perform UL transmission corresponding to HARQ process of each resource pool; NOTE: UE configured to send UE ID, HARQ process number (feedback request) to trigger ACK/NACK response from network, whereby UL transmissions are mapped to a specific resource and/or furthermore to a resource pool ); 
or, 
furthermore Seo discloses:sending, by the terminal device, the feedback request information to the network device on a preset common resource (Seo -¶0104 (lines 1-7) - network performs blind detection and decoding for UL transmission by UE within coverage, and may transmit ACK/NACK to the UE using a method for contention based transmission; ¶0106 (lines 1-12) - the UE may include UE ID in a transport block in contention based transmission, the UE may provide information indicating that a part (e.g., DMRS scrambling parameter) of transmission parameters corresponds to UE ID or UE group ID, and UE ID may be included as a part of a higher message, additionally to assist network processing, information indicating whether a corresponding message is new transmission and/or HARQ process number may be included in a message transmitted by contention based UL transmission; ¶0106 (lines 12-20) the network may configure HARQ process number that may be transmitted per resource (NOTE: HARQ process mapped to Specific resource), whereby furthermore a different resource pool may be mapped into each HARQ process, and the network may designate a resource pool where UL transmission corresponding to a specific HARQ process number may be performed (Resource pool mapped to HARQ process), and the UE may perform UL transmission corresponding to HARQ process of each resource pool; NOTE: UE configured to send UE ID, HARQ process number to trigger response from network, whereby UL transmissions are mapped to a specific resource and/or furthermore belonging to a resource pool).  

Regarding Claim 4 (Currently amended) Chun in view of Lohr and Seo teaches:  The method of claim 2
furthermore Chun discloses: further comprising: receiving, by the terminal device, feedback information sent by the network device for the data (Chun –FIG. 5 & ¶0038 (lines 6-10): …During this wait time, if a status report (that includes ACK-NACK information with respect to sequence numbers of PDUs stored upon receipt from the receiving side) is received, the triggered poll is canceled; NOTE: condition where ACK NACK received from network side )
furthermore Seo also discloses: further comprising: receiving, by the terminal device, feedback information sent by the network device for the data (Seo -¶0104 (lines 1-7) - network performs blind detection and decoding for UL transmission by UE within coverage, and may transmit ACK/NACK to the UE using a method for contention based transmission; NOTE: UE receives ACK or NACK sent by network side).

Regarding Claim 6 (Currently amended) Chun in view of Lohr and Seo teaches: The method of claim 4, 
furthermore Seo also discloses: wherein the feedback information is ACK information, and the ACK information comprises the ID of the target HARQ process and the ID of the terminal device (Seo – See ¶0107 (lines 1-7): If the network successfully performs decoding by receiving contention based transmission, the network performs ACK transmission to the corresponding UE based on UE ID, NDI and/or HARQ process number included in the corresponding message; ¶0110 (lines 1-3)  information on contention based UL transmission associated with the corresponding ACK signal may be included in the ACK message suggested as above; NOTE: ACK transmission message configured to contain UE ID and HARQ process number (target HARQ process ID) utilized); 
furthermore Seo also discloses: wherein receiving, by the terminal device, the feedback information sent by the network device for the data (Seo ¶0109 - ACK transmission timing may be determined considering Tx/Rx analog beamforming, whereby, the network may previously transmit a subframe set for which transmission and reception are performed for each analog beam or analog beam list used per subframe, within coverage through UE dedicated signaling or a broadcast signal; NOTE: ACK received on subframes, beam list transmitted via broadcast signaling (system information)).

Regarding Claim 7 (Currently amended), Chun in view of Lohr and Seo teaches:  The method of claim 4, 
furthermore Seo discloses: wherein the feedback information is negative acknowledgement (NACK) information, and the NACK information comprises information related to retransmission of the data (Seo - ¶0113 (lines 1-6) discloses network attempt at decoding per unit resource in a resource pool of contention based transmission whereby, If decoding/detection is failed and/or a transmission UE in a corresponding resource cannot be specified, the network may transmit NACK signal per unit resource in the form of bitmap; NOTE NACK transmits NACK is association with failed UL tranmission); 
wherein receiving, by the terminal device, the feedback information sent by the network device for the data (Seo ¶0049 – Discloses control information carried on PDCCH is called downlink control information (hereinafter abbreviated DCI), whereby DCI includes resource allocation information for a UE or a UE group and different control information ; ¶113 (lines 7-19 ) network transmitted NACK bitmap may be transmitted by being included in a new DCI format, or may be transmitted through a resource of a data region indicated by DCI, and additionally, since the corresponding bitmap is not transmitted by targeting a specific UE, the network may notify the UEs that corresponding DCI broadcasts NACK information, by masking newly defined RNTI (e.g., NACK-RNTI) in the corresponding DCI. Also, to indicate that corresponding NACK information is for a specific resource pool, the network may define new RNTI per contention based UL transmission resource pool or define RNTI that includes a resource pool index, or may include a resource pool indicator in the corresponding DCI; NOTE: NACK pertaining to failed UL transmission sent in possible configurations, sent by network on DCI or PDCCH ).  

Regarding Claim 17 (Currently amended),  Chun in view of Lohr  teaches: The terminal device of claim 16, 
Chun in view of Lohr does not appear to explicitly disclose or strongly suggest: wherein the feedback request information comprises an identification (ID) of the terminal device and an ID of a target HARQ process; and wherein the transceiver ,
	Seo discloses: wherein the feedback request information comprises an identification (ID) of the terminal device and an ID of a target HARQ process; and wherein the transceiver (See Rejection of Claim 2).

Regarding Claim 18 (Previously Presented) Chun in view of Lohr teaches: The terminal device of claim 16, 
furthermore chun discloses: wherein the transceiverSee Rejection of Claim 3)
While Chun discloses a preset polling bit location in RLC header (Chun - ¶0031-¶0032: polling procedure disclosed for RLC-AM transmissions whereby when the transmitting side sends a RLC Data PDU, upon setting a polling bit in the header of the RLC Data PDU (NOTE: Sending PDU with polling bit on dedicated preset bit location) and the receiving side checks the polling bit)
Chun in view of Lohr does not appear to explicitly disclose or strongly suggest: or, send the feedback request information to the network device on a preset common resource (See Rejection of Claim 3).
 or, send the feedback request information to the network device on a preset common resource (See Rejection of Claim 3)
and furthermore Seo also discloses: the dedicated resource being a resource allocated by the network device to the terminal device for sending the feedback request information (See Rejection of Claim 3)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun in view of Lohr with teachings of Seo, since it enables ACK/NACK signaling and retransmission in on uplink signal transmitted in a contention based scheme to be performed more exactly and efficiently (Seo 2 –¶ 018).

Regarding Claim 21 (Currently amended) Chun in view of Lohr teaches: The terminal device of claim 19, 
Chun in view of Lohr does not appear to explicitly disclose or strongly suggest: wherein the feedback information is ACK information, and the ACK information comprises an identification (ID)an ID of the terminal device; wherein the transceiver is configured to: receive system information sent by the network device, the system information comprising the ACK information.
Seo discloses: wherein the feedback information is ACK information, and the ACK information comprises an identification (ID)an ID of the terminal device (See Rejection of Claim 6); 
wherein the transceiver is configured to: receive system information sent by the network device, the system information comprising the ACK information (See Rejection of Claim 6).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun in view of Lohr with teachings of Seo, since it (Seo 2 –¶ 018).

Regarding Claim 22 (Currently amended), Chun in view of Lohr teaches: The terminal device of claim 19, 
Chun in view of Lohr does not appear to explicitly disclose or strongly suggest: wherein the feedback information is NACK information, and the NACK information comprises information related to retransmission of the data transceiver
Seo discloses: wherein the feedback information is NACK information, and the NACK information comprises information related to retransmission of the data transceiver(See Rejection of Claim 7).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun in view of Lohr with teachings of Seo, since it enables ACK/NACK signaling and retransmission in on uplink signal transmitted in a contention based scheme to be performed more exactly and efficiently (Seo 2 –¶ 018).

Regarding Claim 32 (Currently Amended) Chun in view of Lohr in view of Seo teaches: The method of claim 3, 
furthermore Chun discloses: further comprising: receiving, by the terminal device, feedback information sent by the network device for the data  (See – rejection of claim 4),
further comprising: receiving, by the terminal device, feedback information sent by the network device for the data  (See – rejection of claim 4),

Regarding Claim 34 (Currently Amended) Chun in view of Lohr  in view of Seo teaches: The method of claim 32, 
furthermore Seo discloses:wherein the feedback information is ACK information, and the ACK information comprises the ID of the target HARQ process and the ID of the terminal device (See Rejection of Claim 6); 
and wherein receiving, by the terminal device, the feedback information sent by the network device for the data (See Rejection of Claim 6).   

18.	Claims 5, 20, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Lohr and Seo, further in view of OH (US-20170099660-A1) referenced hereafter as “OH”

Regarding Claim 5 (Currently Amended), Chun in view of Lohr and Seo teaches: The method of claim 4, 
furthermore Seo discloses:wherein the feedback information is acknowledgement (ACK) information, and the ACK information comprises the ID of the target HARQ process (Seo – See ¶0107 (lines 1-7): If the network successfully performs decoding by receiving contention based transmission, the network performs ACK transmission to the corresponding UE based on UE ID, NDI and/or HARQ process number included in the corresponding message; ¶0110 (lines 1-8)  information on contention based UL transmission associated with the corresponding ACK signal may be included in the ACK message suggested as above.. the ACK signal may include HARQ process number of contention based UL transmission associated therewith…; NOTE: ACK message configured to contain or contains HARQ process number utilized or target HARQ process ID); 
Chun in view of Lohr and Seo does not appear to explicitly disclose or strongly suggest: wherein receiving, by the terminal device, the feedback information sent by the network device for the data 
OH discloses: wherein receiving, by the terminal device, the feedback information sent by the network device for the data (OH – See ¶0046 (lines 1-6) : discloses a wireless terminal 100 that scrambles a SDT dedicated identifier allocated from the base station 200 in a header of the MAC PDU, and transmit the scrambled MAC PDU to the base station 200; ¶0048 (lines 1-7) To transmit the ACK information to the wireless terminal 100, the base station 200 receiving the MAC PDU generates the MAC PDU that includes the SDT dedicated identifier of the wireless terminal 100 transmitted through the MAC PDU and the ACK and transmits the generated MAC PDU to the corresponding wireless terminal 100 (S150); NOTE: Basestation responds to receipt of Wireless device sent MAC PDU by sending a MAC PDU containing the SDT dedicated identifier and ACK  in the downlink to wireless device).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun in view of Lohr and Seo with teachings of OH, since it enables reducing a signaling overhead when a terminal in an idle state intermittently transmits small-sized data in a cellular communication system (OH –¶ 0008).

Regarding Claim 20 (Previously Presented), Chun in view of Lohr teaches: The terminal device of claim 19, 
Chun in view of Lohr does not appear to explicitly disclose or strongly suggest: wherein the feedback information is ACK information, and the ACK information comprises an identification (ID)a target HARQ process,
 Seo discloses:wherein the feedback information is ACK information, and the ACK information comprises an identification (ID)a target HARQ process (See Rejection of Claim 5);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun in view of Lohr  with teachings of Seo, since it enables ACK/NACK signaling and retransmission in on uplink signal transmitted in a contention based scheme to be performed more exactly and efficiently (Seo 2 –¶ 018).
While Chun in view of Lohr and Seo teaches: The terminal device of claim 19, wherein the feedback information is ACK information, and the ACK information comprises an identification (ID)a target HARQ process,
Chun in view of Lohr and Seo does not appear to explicitly disclose or strongly suggest: wherein the transceiver(See Rejection of Claim 5).  
OH discloses: wherein the transceiver(See Rejection of Claim 5). 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun in view of Lohr  in view of Seo with teachings of OH, (OH –¶ 0008).

Regarding Claim 33 (Currently Amended) Chun in view of Lohr and Seo teaches: The method of claim 32, 
furthermore Seo discloses:wherein the feedback information is acknowledgement (ACK) information, and the ACK information comprises the ID of the target HARQ process (See Rejection of Claim 5); 
Chun in view of Lohr and Seo does not appear to explicitly disclose or strongly suggest: and wherein receiving, by the terminal device, the feedback information sent by the network device for the data (See Rejection of Claim 5).  
OH discloses: and wherein receiving, by the terminal device, the feedback information sent by the network device for the data (See Rejection of Claim 5). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        May 07, 2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414